Citation Nr: 0021277	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, in the calculated amount of $831, 
to include the issue of whether the overpayment was properly 
created and assessed against the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the RO in 
Buffalo, New York, which denied the veteran's request for a 
waiver of an overpayment in the amount of $831.  In September 
1999, the Board remanded this case to the RO for further 
action.  In December 1999, the RO indicated that the debt at 
issue had been properly created.  In the July 2000 informal 
hearing presentation, the veteran's representative 
essentially appealed this matter.  

The Board notes that all of the pertinent development that 
was requested in the Board's prior remand was undertaken, to 
include development pertinent to the creation issue.  As 
such, another remand decision is required, as set forth 
below.  


REMAND

Based upon its review of the record, the Board finds that 
this case must be again remanded. 

In its September 1999 remand, the Board noted that the 
veteran had disputed the amount of the overpayment and how it 
was derived; hence, the Board remanded this case for the RO 
to consider the issue of whether the overpayment at issue was 
properly created in accordance with Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  

In this regard, the Board noted that the veteran had 
contended that his son, who is over 18 years of age, is 
autistic and thus essentially "helpless," and as a result, 
should not have been removed as a dependent as of his 
eighteenth birthday.  The Board indicated that this 
contention was significant because the maximum income rate 
for a veteran with two dependents, i.e., a spouse and a 
child, is higher than that for a veteran with only one 
dependent, i.e., a spouse.  The Board noted that the veteran 
also challenged the creation of the underlying debt on the 
ground that the income that his spouse received from the 
Social Security Administration as a "caretaker" for their 
son, should be excluded from family income; he further 
maintains that his son's Social Security Administration 
income should not have been considered part of his income.  
Hence, the Board directed that the RO address these matters 
in adjudicating the creation of the debt issue.  

The Board also directed that if, after completion of the 
above, an overpayment remained, the RO should contact the 
veteran and request that he complete and return a current 
financial status; then again refer to the Committee on 
Waivers and Compromises (Committee) the matter of whether the 
veteran is entitled to a waiver of recovery of overpayment of 
improved pension benefits.  Finally, it was indicated that 
the veteran should perfect an appeal of the inextricably 
intertwined creation of the debt issue so that the Board 
could adjudicate that issue along with the issue of the 
veteran's entitlement to a waiver of the overpayment in 
question (the only issue over which the Board had 
jurisdiction).  

In December 1999, the RO sent the veteran a letter explaining 
that the debt in question was created when the veteran 
reported in his January 1992 Eligibility Verification Report 
(EVR) that his countable family income included income 
derived from rental property.  The RO indicated that it was 
this income, not his wife's income from the Social Security 
Administration, that caused the veteran's countable family 
income to exceed the limit set for a veteran with one 
dependent.  However, in explaining how the debt in question 
was created, the RO did not fully address the matters raised 
in the Board's remand.  After requesting, on several 
occasions, that the veteran provide his current financial 
information, and receiving no response, the RO confirmed the 
prior denial of the waiver of the overpayment.  The case was 
returned to the Board in June 2000.  However, such date was 
prior to the expiration of a one-year period after its 
determination on the creation of the debt issue during which 
the veteran could file a notice of disagreement with that 
determination.  See 38 U.S.C.A. § 7105.  As evidenced by the 
written brief presentation prepared by the appellant's 
accredited representative and filed with the Board in July 
2000, the matter of the creation of the debt remains in 
controversy.

Under these circumstances, the Board finds the RO's actions 
do not fully comply with the directives and intent of the 
prior remand, and that further remand of this matter is 
warranted.  In this regard, the emphasizes that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Further, the Board itself errs when it fails to 
ensure compliance.  Id.

On remand, the RO must adjudicate (preferably, in a rating 
decision) the creation of the debt issue, specifically 
addressing the questions of (1) whether the SSA income of the 
veteran's spouse has been properly considered in calculating 
the veteran's pension award; and (2) whether the veteran's 
son was properly removed as a dependent (requiring 
consideration of the veteran's assertions and the legal 
authority pertaining to a "helpless child" for VA benefits 
purposes.  

With regard to these matters, the Board notes, initially, 
that it is clear that the veteran believes that his wife's 
income from the Social Security Administration should never 
have been considered part of his family income because his 
wife's income from the Social Security Administration is 
Supplemental Security Income (SSI) she receives on behalf of 
their son, who the Social Security Administration has deemed 
is disabled.  As such, he essentially contends that from the 
time he first received improved pension payments, from 
December 1, 1989, his rate of pension should have been 
higher.  The RO needs to consider this matter pursuant to 
38 C.F.R. §§ 3.262 and 3.272.   

Secondly, it is clear that the veteran believes that his son 
never should have been removed from his pension award.  His 
son was born on October [redacted], 1972.  He attained 18 years of 
age on October [redacted], 1990.  However, the veteran maintains that 
he is autistic and disabled, a "helpless child," and has 
always presented him to VA as being disabled and in his care 
as a dependent.  In a March 1991 letter, the veteran was 
informed that his son was removed from his award as of his 
18th birthday.  The veteran essentially contends that the 
family income considered with regard to his improved pension 
benefits should have been considered under the rate 
applicable for a veteran with 2 dependents.  In December 
1999, the RO indicated that the veteran's countable family 
income exceeded the rate set for a veteran with one dependent 
due to the increase in income from rental property.  

In the event that the RO's consideration of the issue of 
whether an overpayment was properly created is unfavorable to 
the veteran (i.e., an overpayment remains), the RO must 
notify the veteran and his representative of this 
determination and provide them with notice of the veteran's 
appellate rights.  As noted in the prior remand, the veteran 
must timely perfect an appeal of the creation of the debt 
issue to obtain appellate jurisdiction of that issue.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.202, 20.300-
20.302.  Hence, the RO cannot return the claims file to the 
Board prior to the expiration of the applicable time period.  
However, to avoid additional and unnecessary delays 
associated with the appeal, an appeal on the creation of the 
debt issue should be perfected as soon as is practicable. 

Finally, the Board emphasizes that, inasmuch as the veteran 
is ultimately seeking a waiver of the overpayment in question 
(the only issue over which the Board currently has 
jurisdiction), it is essential that, on remand, he provide 
current financial information to ensure that this question 
may be properly considered, if necessary.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The veteran must furnish to the RO a 
complete and current financial status 
report.  

2.  The RO should adjudicate the issue of 
whether the creation of the overpayment 
was properly created, and explain how the 
amount of the overpayment was calculated.  
In adjudicating this issue, the RO must 
specifically address:

(1) whether the veteran's rate of 
pension should have been higher 
effective from December 1, 1989, 
taking into consideration whether 
the income of the veteran's wife 
from the Social Security 
Administration, characterized by the 
veteran as SSI for their son, should 
have ever been considered part of 
the veteran's countable family 
income pursuant to 38 C.F.R. 
§§ 3.262 and 3.272; and  

(2) whether the veteran's son was 
properly removed as a dependent from 
his improved pension award on his 
eighteenth birthday (considering the 
veteran's assertions and the 
pertinent legal authority governing 
"helpless child" status for VA 
benefits purposes). 

In explaining how the overpayment was 
calculated, the RO should set forth, with 
dates, the period of the overpayment, the 
reason(s) that the overpayment was 
created, the amount paid by the VA for 
the period of the overpayment, and the 
amount due on the basis of all pertinent 
evidence of record and legal authority. 

3.  If an overpayment remains, the RO 
must furnish to the veteran and his 
representative a clear explanation of the 
decision, and appellate rights.  
Thereafter, the RO should adjudicate the 
issue of the veteran's entitlement to 
waiver of recovery of an overpayment of 
improved pension benefits, in the 
calculated amount of $831, in light of 
all pertinent evidence and legal 
authority.  to include the issue of 
whether the overpayment was properly 
created and assessed against the veteran.  

4.  If the action on the veteran's 
request for a waiver is adverse to the 
veteran, he and his representative must 
be furnished an appropriate  supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations to include those 
pertinent to the creation issue.  

5.  The veteran and his representative 
are hereby  reminded that Board review 
over any issue not currently in appellate 
status (to include the issue of whether 
the overpayment was properly created) may 
be obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.  While the 
time limit for perfecting an appeal is 
prescribed by statute and regulations 
(see 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200-20.202, 20.300-20.302) the 
veteran should perfect an appeal of this 
issue as soon as is practicable to avoid 
any unnecessary delays associated with 
the appeal.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




